[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de MOTION FOR MODIFICATION OF PENDENTE LITESUPPORT (143)
The defendant alleges a substantial change in circumstances has occurred since April 1, 1996 when the parties' stipulation was approved by the court with the caveat "not to be enforced by contempt" since both parties were remaining in the marital home. The court granted a temporary modification for July, August and September with the original order reinstated as of October. As of January 21, 1997, the defendant was $250 in arrears.
The plaintiff had been a homemaker for many years. In 1993 she returned to college to obtain a master's and a teaching certificate. At the time the stipulation was approved, the plaintiff was still attending school. CT Page 4566
In January of this year, she received her master's degree and her certification. She obtained employment as a teacher's aide, currently earning $727.21 net monthly, or $169 weekly. This development is found to be a substantial change in circumstances.
In addition, the plaintiff has leased a 1997 Nissan Pathfinder costing $310 monthly. The defendant has purchased a 1989 Jeep Cherokee valued at $5,000. There is no loan on it. The plaintiff's vehicle allows her to commute to work. The defendant's vehicle is used in his business enterprises.
The defendant's cash contribution to the plaintiff is reduced from $1,750 monthly to $1,250 monthly, effective on May 1, 1997.
The arrears is found to be $1,675 which the defendant shall liquidate at the rate of $200 per month, first payment due May 1, 1997.
So Ordered.
HARRIGAN, J.